                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Dawn Brenner, et al.,                        Civil No. 18-cv-2383 NEB/ECW

                    Plaintiffs,

vs.

Danielle Sue Asfeld, et al.,

                    Defendants.



            JOINT MOTION REGARDING CONTINUED SEALING

       Documents have been filed under temporary seal in connection with the

following motion:

      Sherburne County Defendants’ Motion to Dismiss                Doc. 20

       Pursuant to LR 5.6, the parties submit this Joint Motion Regarding

Continued Sealing.
                              IVERSON REUVERS CONDON

Dated: February 5, 2019       By s/Stephanie A. Angolkar
                                 Jason M. Hiveley, #311546
                                 Stephanie A. Angolkar, #388336
                                 Francine M. Kuplic, #400151
                              Attorneys for Sherburne County
                              Defendants
                              9321 Ensign Avenue South
                              Bloomington, MN 55438
                              Phone: (952) 548-7200
                              Fax: (952) 548-7210
                              jasonh@irc-law.com
                              stephanie@irc-law.com
                              francine@irc-law.com

                              NEWMARK STORMS DWORAK

Dated: February 5, 2019       By s/ Jeffrey S. Storms
                                  Jeffrey S. Storms, #387240
                                  Paul C. Dworak, #391070
                              100 South Fifth Street, # 2100
                              Minneapolis, MN 55402
                              (612) 455-7050
                              jeff@newmarkstorms.com
                              paul@newmarkstorms.com

                              SIEBENCAREY, P.A.
                              Jeffrey M. Montpetit, #291249
                              901 Marquette Avenue #500
                              Minneapolis, MN 55402
                              (612) 333-4500
                              Jeffrey.monpetit@knowyourrights.com
                              Attorneys for Plaintiff



                          2
                              LARSON KING, LLP

Dated: February 5, 2019       By s/ Anthony J. Novak
                                  Anthony J. Novak, #351106
                                  Carolin Nearing, #291791
                                  Bradley R. Prowant, #396079
                              2800 Wells Fargo Place
                              30 East Seventh Street
                              St. Paul, MN 55101
                              (651) 312-6500
                              tnovak@larsonking.com
                              cnearing@larsonking.com
                              bprowant@larsonking.com
                              Attorneys for MEnD Defendants




                          3
         DESCRIPTION OF DOCUMENT          MARK “X” IN APPLICABLE              NONPARTY THAT     REASON WHY DOCUMENT SHOULD
 DKT.                                            COLUMN                       DESIGNATED DOC.   REMAIN SEALED OR BE UNSEALEDi
 NO.                                                                           CONFIDENTIAL
                                                                                  (IF ANY)
                                       Parties     Parties Agree    Parties
                                      Agree Doc.    Doc. Should    Disagree
                                       Should      Be Unsealed
                                       Remain
                                        Sealed
26      Ex. A Jail Intake Interview       x                                                     Date of Birth
28      Ex. B Jail records                x                                                     Date of Birth, SSN




                                                                   4
i
    This explanation should be very brief. For example:

       1.    contains information designated as confidential by a nonparty
       2.    contains information designated as confidential under a non-disclosure agreement between plaintiff and nonparty
       3.    discovery materials filed in connection with a motion under Fed R. Civ. P. 37
       4.    reveals trade secrets of defendant
       5.    reveals proprietary business methods of plaintiff
       6.    confidential financial records
       7.    confidential medical records
       8.    contains termination information regarding former employees of defendant
       9.    reveals information regarding a minor
       10.   contains information ordered sealed by the court on DATE [Docket No. XX]




                                                                                  5
